FOR PUBLICATION
                                                                     Apr 28 2014, 9:33 am




ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:
ANDREW J. BALDWIN
Baldwin Adams & Kamish, PC                    GREGORY F. ZOELLER
Franklin, Indiana                             Attorney General of Indiana

                                              KATHERINE MODESITT COOPER
                                              Deputy Attorney General
                                              Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

JOHN M. WEIDMAN,                              )
                                              )
                                              )
      Appellant-Defendant,                    )
                                              )
         vs.                                  )      No. 03A01-1306-CR-255
                                              )
STATE OF INDIANA,                             )
                                              )
                                              )
      Appellee-Plaintiff.                     )

                APPEAL FROM THE BARTHOLOMEW CIRCUIT COURT
                        The Honorable Stephen R. Heimann, Judge
                  Cause Nos. 03C01-1102-FA-898, 03C01-1205-FC-2659


                                    April 28, 2014
                             OPINION – FOR PUBLICATION

MATHIAS, Judge
        John M. Weidman (“Weidman”) pleaded guilty in Bartholomew Circuit Court to

Class C felony dealing in marijuana, two counts of Class D felony attempted receiving

stolen property, Class D felony dealing in marijuana, and Class D felony possession of

marijuana. The trial court sentenced Weidman to an executed term of fourteen years, and

Weidman appeals, claiming that he should have been given credit for the time he spent on

electronic monitoring as a condition of bond. Because Weidman specifically agreed in

his plea agreement that he was not entitled to credit for time that he was on electronic

monitoring, we affirm.

                             Facts and Procedural History

        The State charged Weidman on February 14, 2011 under Cause No. 03C01-1102-

FA-898 (“Cause No. FA-898”) with Class A felony dealing in cocaine, Class B felony

dealing in cocaine, Class C felony dealing in marijuana, two counts of Class D felony

attempted receiving stolen property, and Class D felony dealing in marijuana. The trial

court set Weidman’s bond at $150,000 or 10% cash; thus, Weidman needed $15,000 cash

to bond out. Weidman subsequently filed motions to reduce his bond to $60,000 or 10%

cash, which the trial court granted. After Weidman posted a $6,000 cash bond, he was

released and placed on electronic monitoring on March 21, 2011. Shortly thereafter,

Weidman filed a motion requesting that his bond be increased to $150,000 or 10% cash

and that he be released from electronic monitoring. The trial court denied this motion.

        While Weidman was on electronic monitoring, the police discovered a large

amount of marijuana in a house owned by Weidman that was adjacent to Weidman’s own

home.    As a result, Weidman was charged on May 23, 2012 with Class D felony

                                            2
possession of marijuana in Cause No. 03C01-1205-FC-2659 (“Cause No. FC-2659”).

Weidman did not post bond on this charge.

      On December 21, 2012, Weidman and the State entered into an agreement in

which Weidman would plead guilty in Cause No. FA-898 to Class C felony dealing in

marijuana, Class D felony dealing in marijuana, and two counts of Class D felony

attempted receiving stolen property. As part of this plea deal, Weidman also agreed to

plead guilty in Cause No. FC-2659 to Class D felony possession of marijuana. The trial

court held a hearing on the matter on January 24, 2013, and at this hearing, Weidman

argued that he should receive credit for the time he had been released on bond on

electronic monitoring. At the conclusion of this hearing, the trial court rejected the plea

agreement.

      On April 15, 2013, Weidman and the State again entered into a plea agreement in

which Weidman agreed to plead guilty in Cause No. FA-898 to Class C felony dealing in

marijuana, Class D felony dealing in marijuana, and two counts of Class D felony

attempted receiving stolen property; in Cause No. FC-2659, Weidman again agreed to

plead guilty to Class D felony possession of marijuana. The parties also agreed that the

sentences on the dealing in marijuana convictions would be served concurrently and that

the sentences on the attempted receiving stolen property convictions would be served

concurrently but that these two groups of concurrent sentences would be served

consecutively to each other. The agreement also provided that the sentence in Cause No.

FC-2659 would be served consecutively to the sentences in Cause No. FA-898. Lastly,

as part of the plea agreement, Weidman specifically agreed that he was not entitled to

                                            3
credit time toward his sentences for the period of time that he was on electronic

monitoring as a condition of his release on bond. At the conclusion of the hearing, the

trial court accepted the plea and sentenced Weidman to the maximum under the terms of

the plea—fourteen years incarceration. Weidman now appeals.

                                Discussion and Decision

       Weidman argues that he is entitled to credit for the time he was on electronic

monitoring as a condition of his release on bond. However, as noted above, Weidman

specifically agreed in his plea agreement that he was not entitled to such credit. Absent

any claim that his plea was not knowingly or voluntarily entered, Weidman is bound by

this provision. See State v. Holloway, 980 N.E.2d 331, 334 (Ind. Ct. App. 2012) (“All

parties are bound to the terms of a plea agreement accepted by the court, but the plea

agreement will only be valid if it was knowingly and willingly agreed to.”) (citing Lee v.

State, 816 N.E.2d 35, 38 (Ind. 2004); Creech v. State, 887 N.E.2d 73, 75 (Ind. 2008)).

And here, Weidman makes no argument that his plea was involuntary.

       Nor does it matter that Weidman now claims that his right to credit time is of

constitutional dimension. A defendant may enter into a plea agreement that provides for

the waiver of constitutional rights; indeed, “[d]efendants waive a whole panoply of rights

by voluntarily pleading guilty.” Mapp v. State, 770 N.E.2d 332, 334-35 (Ind. 2002).

These waived rights include the right to a jury trial, the right against self-incrimination,

the right of appeal, and the right to attack collaterally one’s plea based on double

jeopardy. See id. Our supreme court has also held that a defendant may waive in a



                                             4
voluntary plea agreement the constitutional right to appellate review of a sentence.

Creech, 887 N.E.2d at 75.

       We therefore conclude that Weidman waived his right to claim that he was entitled

to credit for the time he was on electronic monitoring. To allow such a challenge now

would be to permit him to benefit from the terms of the plea agreement without

upholding his end of the bargain struck in the plea agreement. See Mapp, 770 N.E.2d at

335 (noting permitting defendant to challenge his sentence on double jeopardy grounds

would “deprive both prosecutors and defendants of the ability to make precisely the kind

of bargain that was made here.”). And Weidman did benefit; in exchange for his plea,

the State dismissed serious charges, and the trial court ordered the sentences on some of

Weidman’s convictions to be served concurrently.

                                          Conclusion

       Weidman specifically agreed in his plea agreement that he was not entitled to

credit for the time he was on electronic monitoring as a condition of his release on bond.

Accordingly, he may not now claim that he was entitled to credit for the time he was on

electronic monitoring. As this is the only challenge Weidman makes to his sentence, we

affirm the judgment of the trial court.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                              5